Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1, 3, 5, 11, 14-16, and 19-20 in addition to newly presented claim 21 and withdrawn claim 9 are acknowledged.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bozovic et al. (US 11042121 B2), hereinafter Bozovic, and further in view of Vouillamoz (US 20120147713 A1).
Regarding Claim 1, Bozovic discloses a user-worn device (figure 14) comprising a band portion and which also comprises an electrical conductor (controller 1504 is electrically connected to MHD pump 1506, 1406 in fig. 14, col. 1 line 65-67 further clarifies electromagnet and magnetic field and in the form of an electromagnet necessitates a wire), wherein the conductor is configured to create a first magnetic field that follows the curvature of the path portion (figure 14, MHD pumps are along the curvature); and a display portion (1410 and 1412 in cooperation with 1406 to display information) that comprises a first electromagnet (1410, magnetic field is produced by electric current in conductive liquid), wherein the first electromagnet is configured to produce a second magnetic field (figure 14); wherein the display portion orbits around the band portion in a first orbital direction when the first and second magnetic fields interact (figure 14; the conductive fluid is driven along a closed path. The MHD pump causes rotation by inducing a current that creates a magnetic field which interacts with magnetic elements to induce movement. Such operation is reasonably an electromagnetic operation).
Bozovic does not explicitly detail that the electrical connection is achieved with a wire.  Wires are elongate electrical connectors that carry the flow or electrons between electrical components.  Bozovic does not teach the display driven along a band portion.
Vouillamoz teaches a fluid indicator driven along a wrist strap to achieve a time display (fig. 4a).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bozovic’s display in a wrist strap form where the display is driven around a wrist worn pathway as taught by Vouillamoz. In so doing it would have further been obvious to achieve electrical connections between the electrical components through the use of wires to connect the components through the wrist strap. The reason for doing so would have been to achieve an aesthetic variation of the display to allow a user to discern information through observation of the wrist strap and information displayed thereon as taught by Vouillamoz.
Regarding Claim 2, Bozovic discloses a display portion that comprises two device subsections, and wherein the two device subsections are capable of orbiting independently (col. 8 lines 1-4: more than one capillary sub-systems, in series or in parallel, alone or in combination with other MHD pumps providing for multiple indicator functionality within a single device).  Further, Bozovic discloses in Figs. 18A and 18B a display portion that comprises two subsection of their own electromagnet [1804 and 1802, one correlating to hour the other to seconds] in which the second electromagnet is configured to produce a third magnetic field and orbit in a second orbital direction (fig. 18A).
Regarding Claim 3, Bozovic discloses the first electromagnet is configured to produce a fourth magnetic field when a current flowing through the first electromagnet is reversed, and wherein the display portion orbits around the band portion in the second orbital direction when the first and fourth magnetic fields interact (col. 10 lines 45-51 swap of polarization will reverse the flow).
Regarding Claim 8, Bozovic discloses a display portion that comprises two device subsections, and wherein the two device subsections are capable of orbiting independently (col. 8 lines 1-4: more than one capillary sub-systems, in series or in parallel, alone or in combination with other MHD pumps providing for multiple indicator functionality within a single device).
Allowable Subject Matter
Claim 11-20 are allowed.
Claims 4-7, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 4-7, please see reasons for allowance in the non-final action dated 5/11/22.  
Regarding Claim 11, prior art does not disclose or provide a motivation to combine, taken alone or in combination, the limitations of claim 11 where the display portion comprises a housing.  The closes relevant art is Tamaki et al. (US 20150077438 A1) in view of VonBlon et al. (US 20190282166 A1) which as provided in the non-final office action dated 5/11/22 discloses a method of using a user-worn device, the method comprising: monitoring usage data of a user-worn device; predicting, based on the monitoring, that a user of the user-worn device is attempting to utilize a display portion of the user-worn device; determining, based on the monitoring and the predicting, a desired location of the display portion; determining, based on the monitoring and the desired location, an efficient orbital direction; tightening a device band of the user-worn device; and orbiting the display portion to the desired location in the orbital direction.  This combination does not disclose that the display portion comprises a housing, and additional prior art lacks sufficient motivation to meet this limitation.  
Regarding Claims 12-15, they depend from claim 11 and are allowable therein.  
Regarding Claim 16, prior art does not disclose or provide a motivation to combine, taken alone or in combination, the limitations of claim 11 where the display portion comprises a housing.  The closes relevant art is Tamaki et al. (US 20150077438 A1) in view of VonBlon et al. (US 20190282166 A1) which as provided in the non-final office action dated 5/11/22 discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: monitor the usage data of a user-worn device; predict, based on the monitoring, that a user of the user-worn device is attempting to utilize a display portion of the user-worn device; determine, based on the monitoring and the predicting, a desired location of the display portion; determine, based on the monitoring and the desired location, an efficient orbital direction; tighten a device band of the user-worn device; and orbit the display portion to the desired location in the orbital direction.  This combination does not disclose that the display portion comprises a housing, and additional prior art lacks sufficient motivation to meet this limitation.  
Regarding Claims 17-20, they depend from claim 16 and are allowable therein.  
Regarding Claim 21, prior art does not disclose or provide a motivation to combine, taken alone or in combination, the limitations of claim 1 where the display portion comprises a housing.  The display of Bozovic includes the indicia 1406 and moving (orbiting when on a band when combined with Vouillamoz) conductive liquid 1252 and bubble 1410 but this lacks a housing and prior art does not provide a motivation sufficient to include a housing with these elements.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/5/22, with respect to the 35 U.S.C. 112(b) rejections of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-20 has been withdrawn. 
Applicant's arguments filed 8/5/22 with respect to the 35 U.S.C. 103 rejection of claim 1 by Bozovic in view of Vouillamoz have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejection of claim 1 by Bozovic in view of Vouillamoz, the display portion of Bozovic includes all of bubble 1410, conductive liquid 1252 within capillary 1402 and 1404, and the indicia 1406 all indicated as shown by fig. 14.  It is the conductive liquid that forms the electromagnet, as it is given that a magnetic field is produced by running current through the conductive liquid equating it to an electromagnet.    
The combination of Bozovic with Vouillamoz provided in the non-final action was not directed towards modifying Bozovic with Vouillamoz’s float member 27 to drive indicia 1406 of Bozovic.  Rather, as the non-final office action provides, the combination makes it obvious to configure the display of Bozovic not in a circle on a watch face but instead along the band or wrist strap.  As shown by Vouillamoz fig. 4A there is a use out of having a band with information that rotates around the band.  As such, using the invention of Bozovic modified to a band instead of a watch face achieves an aesthetic variation of displaying information through observation on the band.  There is not separation of the indicies and MHD pumps 1406 from the capillary tube 1402, but instead a modification on the shape to form it to a band instead of within a watch face for the aesthetic benefit described above.  
Additionally, the combination of Bozovic and Vouillamoz does not serve to rotate the entire watch face of Bozovic around the band of Vouillamoz. As applicant states, that is not feasible.  It is instead a modification of Bozovic to serve the purposes of a band instead of a watch face, as described above.  
Applicant’s arguments, see Remarks, filed 8/5/22, with respect to the 35 U.S.C.  103 rejection of claims 11 and 16, following the amendments to those claims, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 11 and 16 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844    


/EDWIN A. LEON/Primary Examiner, Art Unit 2833